Citation Nr: 1144248	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2008 decision of the Oakland, California Regional Office (RO).  

In April 2010, the issue entitlement to an increased rating for posttraumatic stress disorder was remanded in accordance with the Veteran's request for a Travel Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in August 2011 and a transcript of that hearing is of record. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the issue of unemployability is raised by the record.  As such, the Board has identified the issues as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his August 2011 Travel Board hearing, the Veteran asserted that his PTSD symptoms have increased since the time of his last VA examination.  As the Veteran's last VA examination was conducted over a year ago, his symptomatology may have changed.  Given the contentions that his PTSD has increased in severity and the time since his last VA examination, the claimant should be afforded a new VA examination for the purpose of determining the current severity of his PTSD.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 ; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). 

In the case of Rice v. Shinseki, the Court held that a claim for a TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.  If the issue of entitlement to TDIU is raised during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  

The Veteran testified at his August 2011 hearing that he was still employed but worked fewer and fewer hours secondary to his PTSD.  As the Veteran has noted that his service-connected disorders interfere with his ability to maintain employment, he should be afforded a VA examination in order to determine whether his service-connected disorders, alone or combined, render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining what information and evidence is necessary to substantiate a claim for total disability based on individual unemployability and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  
 
2.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.
 
3.  Thereafter, the Veteran should be afforded a VA psychiatric examination.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating mental disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD.  A complete rationale for any opinions expressed must be provided.

The examiner must additionally address the effect the Veteran's PTSD has on his ability to have substantially gainful employment.  The examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's PTSD renders him unable to secure and follow substantially gainful employment.  A full explanation of the rationale for any opinion rendered should be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After the development requested, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO should readjudicate the claim of entitlement to increased rating for PTSD and, after completing all necessary development; the RO should adjudicate the TDIU claim in light of all pertinent evidence of record and legal authority.  Furthermore, the RO should determine whether either matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. §§  3.321(b)(1), 4.16(b).

7.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


